Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed is not disclosed or taught by the prior art with the left cylinder of the measuring column is matched with a transverse hole of the fixing block, the lower screw is fixed in lower portion of the fixing block, and top end thereof is matched with a slot in the measuring column, the measuring sleeve is fixed to right side of the fixing block and is matched with right cylinder of the measuring column, the lower spring is sleeved on right cylinder of the measuring column, and is placed on left side of the measuring sleeve, top end of the floating column is a round head and bottom end of the floating column is a 45 degree cone; left side of the measuring column is a 45 degree cone, and edge of right side is kept at a sharp angle, cone of lower end of the floating column is matched with left cone of the measuring column, edge of an inner hole of the measuring sleeve is kept at a sharp angle along with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855